December 5, 2008 David R. Humphrey Securities and Exchange Commission Division of Corporation Finance 100 F. Street, NE Washington D.C., 20549 Re: Ultrapetrol (Bahamas) Limited Form 20-F for the Year Ended December 31, On behalf of Ultrapetrol (Bahamas) Limited (the “Company”), we hereby submit the Company’s responses to your letter of October 29, 2008.By way of background, the Company filed its annual report for the period ending December 31, 2007 (the “2007 Annual Report”) with the U.S. Securities and Exchange Commission (the “Commission”) on March 13, 2008.By letter dated July 29, 2008, the Staff of the Commission (the “Staff”) provided comments to the Company’s 2007 Annual Report (the “First Comment Letter”).The Company provided a response to the Staff on August 25, 2008 (the “Response Letter”).The Staff provided additional comments to the Company’s 2007 Annual Report on October 29, 2008 (the “Second Comment Letter”).The comments of the Second Comment Letter, together with the Company’s responses to them, are set forth below. Form 20-F for the fiscal year ended December31, 2007 Item 3-Key Information 7 A-Selected Financial Data, page 6 1. We note your response to our prior comments 1.However, your response appears to indicate that segment EBITDA is one several measures used by management in assessing segment performance and allocating resources. In this regard, paragraph 30 of SFAS 131 states that the reported measure shall be those that management believes are determined in accordance with the measurement principles most consistent with those used in measuring the corresponding amounts in the enterprises consolidated financial statements, which in most circumstances would be US GAAP.As previously stated, you have appropriately selected segment operating profit (a measure consistent with US GAAP) as the measure reported to the chief operating decision maker in your segment disclosures in Footnote 14 to your financial statements.Please also report and use that same measure in MD&A and elsewhere throughout the filing for consistency, clarity and to comply with SFAS 131.In this regard, please note that we will accept the presentation of an otherwise “non-GAAP” segment profitability measure in the filing only when it is the sole measure of segment profit or loss reported to the CODM for purposes of allocating resources to the segment and assessing its performance.Your attention is invited to Item 18 of the FAQ regarding the use of non-GAAP financial measures dated June13, 2003 as prepared by staff members of the division of corporation finance for guidance.Therefore, please omit the table of segment EBITDA on page 8 as previously requested.We will not object if you wish to show operating profit or loss for each segment in a manner consistent with the segment information presented in Footnote 14 of your financial statements.Please revise accordingly. Response: The Company will refrain from including segment EBITDA in the Company’s future filings of Form 20-F or registration statements filed with the SEC. However, the Company believes that it is acceptable to present segment EBITDA as a non-GAAP measure in its Forms 6-K furnished to the Commission. Form 20-F was amended to incorporate Item 10 of Regulation S-K to make foreign private issuers subject to the same requirements as domestic issuers with respect to the use of non-GAAP financial measures in filings with the Commission of Form 20-F.See “Final Rule: Conditions for Use of Non-GAAP Financial Measures,” Rel.No. 33-8176 (Jan. 22, 2003) (the “Final Rule”).Footnote 39 to the Final Rule states “Item 10 of Regulation S-K will not apply to materials submitted to the Commission on Form 6-K. However, if the information in the Form 6-K is incorporated by reference into a registration statement, prospectus or annual report, Item 10 of Regulation S-K would then apply to that information”. Accordingly, it is the Company’s intent to continue to include segment EBITDA in its Forms 6-K furnished to the Commission.The Company will not include segment EBITDA in any Form 6-K incorporated by reference into a registration statement. 2. As previously stated, it was our understanding that the Company believed “the presentation of EBITDA is a useful measure of its liquidity and that it presents useful information to investors regarding the Company’s ability to incur and service indebtedness.”However, you currently state that you believe the presentation of EBITDA “provides useful information to investors to measure our performance.”If you are presenting EBITDA as a performance measure, you have not adequately met the burden of supporting your conclusion that such a non-GAAP financial measure is useful to investors.Your current response is not sufficiently detailed and specific to support the elimination of recurring items from a non-GAAP measure of performance.Your attention is again invited to Questions 8 and 9 of Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures dated June 13, 2003 for guidance.If you continue to believe that the presentation of this non-GAAP financial measure is useful and acceptable as an alternative performance measure, please discuss each individual line item within your reconciliation and provide detailed support for its elimination from your reconciliation.That is, for each line item please explain why it is useful and preferable to investors to eliminate that particular line item when measuring performance.We may have further comments upon review of your response. Response: In light of the Staff comment, the Company will refrain from referring to EBITDA as a performance measure in its future filings (both Form 20-F and Forms 6-K). Such reference was already eliminated in the Company’s most recently filed 6K. 3. If you are presenting EBITDA as a liquidity measure as you previously represented to us, please reconcile it to cash flows from operating activities rather than to net income.Your attention is again invited to Question 15 of the above referenced FAQ dated June13, 2003 for guidance.In this regard, you state in your response that EBITDA is disclosed as part of a covenant requirement attributable to your 2014 Notes Indenture agreement.If true, we would normally consider this measure to constitute a non-GAAP measure of liquidity.As such we would expect it to be reconciled to cash flows from operating activities.Please revise and advise, as appropriate.We may have further comments upon review of your response. Response: As further discussed in the Company’s response to comment # 2 of the First Comment Letter, the Company continues to believe that presentation of EBITDA provides useful information to investors regarding the Company’s ability to incur and service its indebtedness. As previously indicated in its prior response to the First Comment Letter, the Company’s 9% First Preferred Ship Mortgage Notes Due 2014 Indenture (“2014 Notes Indenture”) contains reporting covenants that require the Company to disclose in reasonable detail its calculation of EBITDA for the twelve-month period ended as of the end of each fiscal year or each fiscal quarter, as applicable. In light of the Staff’s comment, the Company will include in its future filings a reconciliation of net cash provided by operating activities to consolidated EBITDA rather than a reconciliation of net income to consolidated EBITDA. 4. We assume that the Indenture Agreement to which you refer was filed on January24, 2005 as Exhibit 4.3 to your Form S-4 (File No. 333-122254).If our assumption is not correct, please tell us where the agreement may be found.Please also indicate the exact location, within the document, of the definition of EBITDA for purposes of this agreement.In addition, indicate the location of the covenant that outlines the reporting requirements with regard to the nature and location of the EBITDA disclosures in your Form 20-F and/or in other filed documents. Response: The Staff reference to the Company’s 2014 Notes Indenture location is correct. The covenant contained in the Company’s 2014 Notes Indenture requiring disclosure of the EBITDA and the related definition of EBITDA can be found in Section 4.02, SEC Reports and Section 1.01, Definitions, respectively, of the Exhibit 4.3 to the above-referenced Form S-4. In addition, for the convenience of the Staff, this information is attached hereto as Exhibit A. Item 18-Financial Statements Notes to the Financial Statements Note 7 – Financial Instruments Forward Freight Agreements (“FFAs”), page 24 5. We note your response to our prior comment 4.While your response indicates that the rates in your time charter contracts are tied to the C4TC Index, it is not clear in what manner your rates are tied to the C4TC Index.If the C4TC Index is merely a component of your time charter rate calculations, making the assumption that the hedging relationship would be highly effective at the time of inception appears incorrect.Therefore, please clarify for us whether the C4TC Index is component used by management to arrive at time charter rates charged to customers or if your rates are based on the C4TC Index at a point in time. Response: The Company confirms to the Staff that the rates charged to its customers under the time charter contracts are equal to the daily quotation of the C4TC Index less a fixed discount of approximately 21%. Consequently, under those charters the C4TC index is not merely a component of our time charter calculations but (after applying the agreed discount) the actual hire which is paid to the Company. 6. Please significantly expand your related disclosures in Critical Accounting Policies and elsewhere throughout the filing, as appropriate, to include a more detailed discussion of your hedging program, comparable to the information in your response. Response: The Company takes note of the Staff’s comment and informs the Staff that the Company will provide expanded disclosures related to the Company’s hedging program in future filings of its Form 20-F. We trust that the information provided in this letter addresses the Staff’s comments.If you have any questions or comments concerning the foregoing, please feel free to telephone Anthony Tu-Sekine (202-661-7150) or me (212-574-1206). Sincerely, /s/ Larry Rutkowski Larry Rutkowski cc: Juan Migone Margery Reich Exhibit A EXTRACT FOR THE COMPANY´S 2 The relevant parts are underlined for the Staff’s convenience ARTICLE 4.Covenants SECTION 4.02. SEC Reports. The Company shall file with the Trustee and provide Securityholders, within 15 days after it files them with the SEC, copies of its annual report and the information, documents and other reports which the Company is required to file with the SEC pursuant to Section 13 or 15(d) of the Exchange Act (if any).
